Citation Nr: 0807967	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-30 450	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1956 to October 
1960.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for bilateral hearing loss and tinnitus.

In March 2004, the veteran testified at a hearing before a 
decision review officer at the RO.  In March 2006, the 
veteran and his wife at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C. 

By decision of May 2007, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss was not shown present in service 
or for many years thereafter, and the competent and most 
persuasive medical opinions establish no nexus between the 
current disability and the veteran's military service.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and the competent and most persuasive 
medical opinions establish no nexus between the current 
disability and the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A.           §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

February 2003 pre-rating and June 2007 post-rating RO letters 
informed the veteran of the VA's responsibilities to notify 
and assist him in his claims, and what was needed to 
establish entitlement to service connection (evidence showing 
an injury or disease that began in or was made worse by his 
military service, or that there was an event in service that 
caused an injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and the 2007 letter requested the veteran to 
furnish any medical records that he had that pertained to his 
claims.  The Board thus finds that those letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the August 2003 rating action on appeal.  
The Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed 
after notice was provided, as reflected in the September 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As a result of RO 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in the June 2007 RO letter, thus 
meeting the notice requirements of Dingess/
Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical 
records up to 2007.  The veteran was afforded comprehensive 
VA audiological examinations in June 2003 and July 2007.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In July and October 2007, the veteran stated that he had no 
additional information or evidence to submit in connection 
with his claims.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  At the March 2006 Board hearing, the veteran 
testified that he never sought VA evaluation or treatment for 
his hearing problems for many years following separation from 
service because he was unaware that he was entitled to such 
evaluation or treatment.   
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.     38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current bilateral hearing loss 
and tinnitus are the result of inservice acoustic trauma 
during the course of his duties as a boiler technician.  He 
asserts that tinnitus had its onset in service after exposure 
to noise while adjusting a forced draft blower aboardship.  
He states that he never sought medical care for his hearing 
problems for many years post service and just lived with 
them.  He essentially reiterated these contentions in March 
2004 RO and March 2006 Board hearing testimony. 

In this case, service records show the veteran's military 
occupational specialty as a boiler repair foreman, and that 
he served aboard ships.  The service medical records are 
negative for complaints, findings, or diagnoses of any 
hearing loss or tinnitus and any indications of acoustic 
trauma.  The veteran's hearing was 15/15 bilaterally on 
whispered and spoken voice testing on the September 1956 
enlistment examination, and 15/15 bilaterally on whispered 
voice testing on the October 1960 separation examination.

Post service, November 1974 office treatment records of W. 
R., M.D., were negative for complaints, findings, or 
diagnoses of any hearing loss or tinnitus, and the ears were 
normal on examination.  The first evidence of tinnitus was 
the veteran's complaints of a dull ringing and feeling of 
pressure in the right ear noted by Dr. W. R. in his office 
notes of March 1975, over 14 years post service.  However, 
there was no history or finding relating this to military 
service or any incident thereof, and subsequent office 
records in April, May, June, and July 1975 were negative for 
complaints or findings pertaining to the veteran's hearing.

The first evidence of bilateral hearing loss was that noted 
on audiometric examination at St. Luke's Occupational 
Healthcare Center in August 1993, over 32 years post service.  
Current audiometric examination showed the veteran's hearing 
in db as follows: 15, 15, 20, 45, and 60 on the right, and 
20, 20, 15, 55, and 60 on the left at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The conclusion was 
moderate to moderately-severe high frequency hearing loss 
bilaterally, but there was no history or finding relating 
this to military service or any incident thereof.

The December 1995 office treatment records of Dr. J. F. noted 
a many-year history of tinnitus, and that the veteran had had 
a great deal of difficulty with noise in military service 
when he worked around a blower; that he had worked in a noisy 
factory after service; and that both of his parents wore 
hearing aids.  Current 1995 audiometric testing showed high-
tone sensorineural hearing loss compatible with noise 
exposure, and subsequent April 1997 audiometric testing by E. 
A. showed bilateral high frequency hearing loss, but neither 
medical report contained a finding relating this to military 
service or any incident thereof.

February 2003 VA outpatient audiology records noted the 
veteran's history of noise exposure in military service and 
in his civilian occupation, and of constant bilateral 
tinnitus that began in military service.  The assessment was 
moderate bilateral high frequency sensorineural hearing loss, 
but there was no finding relating this to military service or 
any incident thereof.
	
On June 2003 VA audiological examination, the examiner 
reviewed the claims folder, including service medical records 
showing informal hearing evaluations at enlistment and 
separation which indicated normal hearing, and post-service 
December 1995 findings of bilateral high frequency 
sensorineural hearing loss and tinnitus.  The veteran gave a 
history of noise exposure in military service while operating 
a forced draft blower for a boiler; the inservice onset of 
tinnitus; 37 years of post-service occupational noise 
exposure as a pipefitter with periodic wearing of hearing 
protection in the later years of this occupation; and 
infrequent firearm use recreationally.  

After audiometric testing which showed results that met the 
38 C.F.R. § 3.385 criteria for hearing loss disability, the 
diagnoses were moderately severe bilateral high frequency 
sensorineural hearing loss and constant bilateral tinnitus.  
On the basis of the lack of any evidence of hearing loss or 
tinnitus until many years post service, and the veteran's 
long history of occupational noise exposure, the examiner 
opined that it was not at least as likely as not that his 
hearing loss or tinnitus was secondary to noise exposure in 
military service.

On July 2007 VA audiological examination, the examiner 
reviewed the claims folder, including service medical records 
showing normal hearing at enlistment and separation informal 
testing; 1975 doctor's notes reporting the onset of ringing 
and pressure in the right ear, with no ear-related problems 
noted on a previous examination in 1974; and 1993 audiometric 
findings of moderate to severe high frequency hearing loss.  
The veteran gave a history of noise exposure while working 
for 3 years in a boiler room in military service, as well as 
post-service occupationally as a mechanical contractor doing 
residential work for 7 to 8 years, and then in more 
industrial settings with the use of hearing protection for 25 
years; and recreational noise exposure from target shooting.  
He stated that he first noted tinnitus in service less than a 
month after he adjusted a governor on a noisy forced draft 
blower.  

After audiometric testing which showed results that met the 
38 C.F.R. § 3.385 criteria for hearing loss disability, the 
diagnosis was moderate/severe bilateral high frequency 
sensorineural hearing loss, which the examiner opined was 
less than likely related to military service, given the 
veteran's long history of occupational noise exposure and the 
lack of documentation of hearing loss until 1993.  With 
respect to tinnitus, the examiner noted that, while the 
veteran was exposed to noise in service, and could have had 
tinnitus since then, 1975 medical evidence showed apparently 
new-onset right ear tinnitus at that time, thus contradicting 
his claim that he had tinnitus during the 15-year period 
since separation from service in 1960 up to 1975.  On that 
record, the examiner opined that it was less than likely that 
tinnitus was related to military service.    

The aforementioned evidence reveals that the veteran's 
hearing loss and tinnitus were first manifested many years 
post service, and that the competent and persuasive evidence 
does not establish a nexus between those disabilities and the 
veteran's military service or any incident thereof.  

On that record, the Board finds that the persuasive medical 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus.  In reaching this 
conclusion, the Board accords great probative value to both 
2003 and 2007 VA audiologists' findings that hearing loss and 
tinnitus had their onset many years after the veteran's 
military service, and opinions that it was not at least as 
likely as not that either disability was secondary to noise 
exposure in military service.  Those opinions were arrived at 
after a thorough and comprehensive review of the claims 
folder containing service and post-service medical records 
and the veteran's actual medical history; current 
audiological examinations of the veteran and consideration of 
his history of military and post-service occupational noise 
exposure; and with the benefit of the VA audiologists' 
special professional knowledge of matters pertaining to 
hearing disorders.  Thus, the Board finds the 2003 and 2007 
VA audiologists' findings, observations, and conclusions to 
be dispositive of the questions of service connection for 
bilateral hearing loss and tinnitus, and that these most 
persuasive, expert medical observations and opinions militate 
against the claims.  See Hayes v. Brown,  5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski,       1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on a 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In reaching this determination, the Board has also considered 
a March 2004 medical statement from Dr. W. R., the veteran's 
personal physician for 30 years, wherein he noted the 
veteran's history of unprotected exposure to forced draft 
blower noise aboardship in military service, and opined that 
it seemed most probable that his hearing loss and tinnitus 
were directly related to that trauma.  However, the Board 
finds that this evidence does not provide persuasive support 
for the veteran's claims that service connection for 
bilateral hearing loss or tinnitus is warranted.  Dr. W. R. 
apparently reached his conclusions after relying merely on 
the incomplete medical history as related by the veteran, and 
there is no indication of what, if any, records he reviewed 
in arriving thereat.  At the March 2006 Board hearing, the 
veteran testified that Dr. W. R. had never seen his VA claims 
folder, and there is no evidence that Dr. W. R. ever reviewed 
the veteran's service medical records (which do not support 
his contention that hearing loss or tinnitus had its onset in 
service), the post-service 1993 medical records showing the 
onset of hearing loss over        32 years post service, and 
1995 private and 2003 VA medical records indicating a history 
of both inservice and post-service civilian occupational 
noise exposure.  Significantly, the Board also notes that Dr. 
W. R., when first recording the veteran's complaints of a 
dull ringing and feeling of pressure in the right ear in 
March 1975, over 14 years post service, noted no history and 
made no contemporaneous finding relating this to military 
service or any incident thereof, including reported acoustic 
trauma.  The Board notes that, as a medical opinion can be no 
better than the facts alleged by a claimant, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the Board finds that Dr. W. R.'s March 
2004 medical report does not provide persuasive support for 
the veteran's claim that hearing loss or tinnitus had its 
onset in service or is related to any incident thereof.  

With respect to the assertions and testimony of the veteran 
and his wife, the Board notes that they are competent to 
offer evidence as to facts within their personal knowledge, 
such as the veteran's own hearing symptoms, including ringing 
in the ears, and his wife's recollections of his complaints.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  Thus, laymen such 
as the veteran and his wife, without the appropriate medical 
training or expertise, are not competent to render a 
persuasive opinion on medical matters such as the 
relationship between any current hearing loss or tinnitus and 
reported acoustic trauma during military service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown,   10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The veteran's wife's March 2004 statement that 
he always complained of ringing in the ears since they 
married in 1966 and that he related this to inservice noise 
exposure, as well as her March 2006 Board hearing testimony 
that she knew of his hearing problems ever since they first 
met in approximately 1964 is not probative medical evidence 
of a nexus between tinnitus and military service.  

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


